MR. Justice Wole
delivered the opinion of the court.
The appellees made a motion to dismiss an appeal from -a judgment. The appellants countered by filing affidavits and other certificates from which it appears that the judgment was not notified to the appellants and that no true copy of the notice of the judgment was filed among the papers of the cause. The only thing purporting to justify the motion of dismissal is a. certificate of secretary Comas of the district court showing that there was filed in the case a *734printed notice in blank and unsigned, which has an endorsement on its back tbat a copy of said notice of judgment was sent to tbe appellant, or words to tbat effect. Section 2 of tbe Act of March 9tb, 1911, provides:
“In all eases in which an appeal may be taken as provided in section 295 of the Code of Civil Procedure, as amended March 11’, 1908, it shall be the duty of the secretary of the court to mail a written notice to the losing party or his attorney when the judgment from which the apfieal may be taken is rendered, notifying him of the rendition of the judgment or the action of the court, and a copy of such notice shall be filed with the papers in the case, and the time within which such appeal may be taken shall begin to run from the date of the filing of such notice among the papers.”
As nc* proper filing of tbe notice of judgment exists, we are of tbe opinion tbat no limitation was placed on tbe time of appeal, and tbe motion to dismiss must be overruled.

Motion overmled.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.